Title: To George Washington from Major General Benjamin Lincoln, 11–12 February 1780
From: Lincoln, Benjamin
To: Washington, George


          
            My Dear General
            Chas Town [S.C.] February [11–]12th 1780
          
          I have received information that on the 3rd instant the enemy landed about 8000 troops commanded by Sir Hy Clinton—if this is true, we may soon expect them before this town—for they probably know that we soon expect reinforcements.
          2 o’clock P.M. I have just received information that a large fleet is off—matters are fast ripening, and will, I think, soon become very serious.
          8 o’clock, I am told that fifty sail of vessels got into North Edisto this day.
          Feby 12. 3 o’clock morning—By a person just from Edisto I learn that the number of vessels in at the harbour there is a little short of fifty.
          I am collecting the Troops, and posting them in and near this town, saving the light Horse, and 200 light troops—those are in the southern part of the State; left with a view to hang on the enemy’s left flank, should they attempt to march across land, and prevent the small parties strolling into the country—plundering, and distressing the inhabitants. I am My dear Genel with the highest esteem your most obedie[n]t servant
          
            B. Lincoln
          
        